Citation Nr: 1000574	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-03 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial (compensable) rating for a 
right elbow contusion.  

2.  Entitlement to an increased rating for chondromalacia of 
the patella of the right knee, currently rated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for chondromalacia of 
the patella of the left knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from March 1989 to 
October 1996 and from January 2003 to September 2003.       

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February 2005 and May 2005 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Houston, Texas.                  

By February 2008 and February 2009 decisions, the Board 
remanded this case for additional development.  The purposes 
of these remands have been met and the case is ready for 
appellate consideration.


FINDINGS OF FACT

1.  Prior to October 24, 2008, there is no medical or X-ray 
evidence of arthritis of the Veteran's right (dominant) 
elbow; clinical examinations of the joint were essentially 
normal with full range of motion.  

2.  From October 24, 2008, the Veteran's right (dominant) 
elbow disability is shown to have olecranon spurring 
(arthritis) by X-ray examination; clinically he has full 
range of motion of the joint but he also has tendonitis with 
pain, weakness, and fatigue upon forceful supination.  

3.  The Veteran's service-connected right knee disability is 
manifested by arthritis (first x-ray evidence dated on 
October 24, 2008), full range of motion, and pain; it has not 
been manifested by limitation of flexion to 60 degrees or 
less or limitation of extension to more than 5 degrees and 
there is no objective evidence of instability, swelling, 
recurrent subluxation, or dislocated semilunar cartilage with 
recurrent episodes of locking with effusion into the joint.

4.  The Veteran's service-connected left knee disability is 
manifested by arthritis (first x-ray evidence dated on 
October 24, 2008), essentially full range of motion, and 
pain; it has not been manifested by limitation of flexion to 
60 degrees or less or limitation of extension to more than 5 
degrees and there is no objective evidence of instability, 
swelling, recurrent subluxation, or dislocated semilunar 
cartilage with recurrent episodes of locking with effusion 
into the joint.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial or staged 
compensable rating for a right (dominant) elbow disorder 
prior to October 24, 2008, have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5024, 5206, 5207, 5208 (2009).

2.  The criteria for entitlement to a staged disability 
rating of 10 percent, but no higher, for right (dominant) 
elbow tendonitis with arthritic changes, for the period from 
October 24, 2008, to the present, have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5024, 5206, 5207, 5208 
(2009).  

3.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the patella of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5003, 
5014, 5257, 5260, 5261 (2009); VAOPGCPREC 23-97; VAGCOPPREC 
9-98; VAOPGCPREC 9-04.

4.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the patella of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5003, 
5014, 5257, 5260, 5261 (2009); VAOPGCPREC 23-97; VAGCOPPREC 
9-98; VAOPGCPREC 9-04.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2004, May 2008, and November 2008 letters sent to 
the Veteran by the RO adequately apprised him of the 
information and evidence needed to substantiate the claims.  
The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in November 2004, May 2008, and November 2008 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran 
received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the May 2008 letter informed him about 
how VA determines effective dates and disability ratings, as 
required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in November 2004, prior to the 
appealed from rating decisions, along with the subsequent 
notice provided in May 2008 and November 2008, after the 
decisions that are the subject of this appeal.  However, 
despite any timing deficiency with respect to this notice, 
the Board finds no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that the preponderance of the evidence 
is against the Veteran's claims for a rating in excess of 10 
percent for chondromalacia of the patella of the right knee, 
a rating in excess of 10 percent for chondromalacia of the 
patella of the left knee, and an initial or staged 
compensable rating for a right elbow contusion prior to 
October 24, 2008, and the evidence supports a grant of a 
staged disability rating of 10 percent for a right elbow 
contusion with olecranon spurring, for the period from 
October 24, 2008, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.     

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which pertains to a greater degree of specificity with 
respect to notice of the criteria necessary for an increased 
rating.  However, this decision was recently vacated by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).  Also, since the claim for a compensable rating 
for an elbow disorder is a downstream issue from that of 
service connection, Vasquez notice was never required. See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board finds that the 
November 2004, May 2008, and November 2008 letters 
substantially satisfy the current notification requirements 
for the claims for increased rating for the Veteran's knees.  
As the Veteran has not indicated any prejudice caused by a 
content error and no such error is apparent, the Board finds 
no basis for finding prejudice against the Veteran's appeal 
of the issues adjudicated in this decision.  See Shinseki v. 
Sanders, 129, S. Ct. 1696 (2009) regarding the rule of 
prejudicial error.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received VA 
examinations in December 2004 and October 2008 which were 
thorough in nature and adequate for the purposes of deciding 
these claims.  In the February 2009 remand, the Board noted 
that the Veteran's October 2008 VA orthopedic examination was 
conducted by J.C., PA-C.  Although range of motion testing 
was provided, the effect symptoms such as pain, weakness, and 
fatigue had on range of motion was not addressed.  Thus, the 
Board remanded this case and requested that the October 2008 
VA examination report be returned to Mr. C. so that he could 
state whether there was any additional functional loss (i.e., 
additional loss of motion) of the right knee, left knee or 
the right elbow, due to pain or flare-ups of pain supported 
by adequate objective findings, or additional loss of motion 
due to weakness on movement, excess fatigability, 
incoordination, or any other relevant symptom or sign, to 
include flare-ups.  In March 2009, Mr. C. provided an 
addendum to the October 2008 VA examination report.  Mr. C. 
stated that when he examined the Veteran, he was "totally 
normal."  According to Mr. C., the Veteran did not present 
with a flare-up, and comments on limited range of motion 
during a flare-up without physically seeing him during a 
flare-up were "impossible."  Thus, the Board finds that the 
medical evidence of record is sufficient to resolve this 
appeal; clinical evaluations have revealed findings that are 
adequate for rating all three disabilities at issue during 
the periods of time at issue.  VA has no further duty to 
provide an examination or opinion.  38 C.F.R. §§ 3.326, 
3.327.    

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 384.  


II.  Pertinent Law and Regulations

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2009), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4 (2009).  Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).


III.  Right Elbow Contusion

A.  Factual Background

The Veteran's service treatment records show that in January 
1996, he fell while engaged in organized sports.  He was 
subsequently diagnosed with olecranon bursitis.  

In August 1999, the Veteran underwent a VA examination.  At 
that time, he stated that he had a history of trauma to his 
right dominant elbow in 1994 while playing basketball.  The 
Veteran apparently hit the ground with the posterior aspect 
of his elbow and developed some elbow pain and swelling which 
subsequently resolved.  The examiner stated that the current 
physical examination of the Veteran's elbow was within normal 
limits in flexion, extension, pronation, and supination, with 
no tenderness to palpation.  No crepitation was noted.  X-
rays of the right elbow were reported to be within normal 
limits.  The diagnosis was history of elbow contusion.  

Private medical records, dated from July 2003 to May 2004, 
show that in July 2003, the Veteran was treated for 
complaints of right elbow pain.  According to the Veteran, 
his right elbow had been bothering him for the past two to 
three months.  He further noted that two weeks ago, he felt 
something "pop" while he was doing push-ups.  The physical 
examination showed that the Veteran's right elbow was mildly 
tender to deep palpation around the olecranon.  There was no 
swelling and the Veteran had full range of motion.  There was 
good strength and the Veteran was neurologically intact.  The 
assessment was tendonitis of the right elbow.  In August 
2003, the Veteran underwent a follow-up evaluation.  At that 
time, he was diagnosed with right elbow pain, likely 
tendonitis versus epicondylitis.  X-rays were taken of the 
Veteran's right elbow and were reported to be within normal 
limits.  The Veteran was given an injection of Lidocaine into 
the elbow joint.  

By a May 2005 rating action, the RO granted service 
connection for status post right elbow contusion.  The RO 
assigned a noncompensable disability rating under Diagnostic 
Code 5024, effective from September 27, 2004, for the 
Veteran's service-connected right elbow disability.         

On October 24, 2008, the Veteran underwent a VA examination.  
At that time, the examiner stated that he had reviewed the 
Veteran's claims file.  The examiner noted that the Veteran 
was right-hand dominant.  The Veteran had complaints of a 
numb feeling in the lateral aspect of his elbow.  The Veteran 
noted that lifting caused pain in his right elbow.  The 
examiner reported that the Veteran had typical symptoms of 
tennis elbow.  The Veteran did not take any medications, did 
not use a brace, and did not experience any flare-ups.  Daily 
activities were affected and due to pain with lifting, he had 
limited lifting and range of motion with lifting.  The right 
elbow pain did not affect his employment.  Upon physical 
examination of the right elbow, flexion was to 145 degrees 
and he had full extension.  Repeat flexion and extension of 
the elbow produced no indication of pain, weakness, or 
fatigue.  He had supination to 85 degrees and pronation was 
to 80 degrees.  Repeat supination and pronation produced no 
indication of weakness or fatigue.  However, with rotation of 
supination against force, the Veteran did have significant 
pain at the lateral epicondyle, which was typical for tennis 
elbow.  Not only did he have pain with forceful supination, 
but also weakness and fatigue.  X-rays of the Veteran's right 
elbow were reported to show a triangular soft tissue density 
adjacent to the capitellum which was possibly related to old 
trauma.  There was olecranon spurring.  There was no acute 
fracture, dislocation, or effusion.  Following a review of 
the Veteran's x-rays and the physical examination, the 
examiner diagnosed the Veteran with chronic tennis elbow of 
the right elbow.       

In March 2009, the examiner from the Veteran's October 2008 
VA examination provided an addendum to the October 2008 
examination report.  The examiner stated that when he 
examined the Veteran, he was "totally normal."  The 
examiner indicated that the Veteran did not present with a 
flare-up, and that comments on limited range of motion during 
a flare-up without physically seeing him during a flare-up 
were "impossible."   

B.  Analysis

As the Veteran has taken issue with the initial rating 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board 
must evaluate the relevant evidence since September 27, 2004.  

The Veteran's service-connected right elbow contusion has 
been rated by the RO under the provisions of Diagnostic Code 
5024.   

Under Diagnostic Code 5024, tenosynovitis shall be rated 
based on limitation of motion of the affected part, as 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2009).  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (degenerative arthritis) and 
Diagnostic Code 5010 (traumatic arthritis).

Limitation of motion of the elbow and forearm is rated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 
5207, and 5208.  The Veteran is right-handed; accordingly, 
his right elbow is his major elbow.      

Under Diagnostic Code 5206, limitation of flexion of the 
forearm of the major extremity to 100 degrees warrants a 10 
percent evaluation; a 20 percent evaluation is for 
application when flexion is limited to 70 degrees or 90 
degrees; a 30 percent evaluation is warranted when flexion is 
limited to 55 degrees; and a 40 percent evaluation is 
warranted when flexion is limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5206.  

Under Diagnostic Code 5207, limitation of extension of the 
forearm major extremity to 45 degrees or 60 degrees warrants 
a 10 percent evaluation; a 20 percent evaluation is for 
application when extension is limited to 75 degrees or 90 
degrees; a 30 percent evaluation is warranted when extension 
is limited to 100 degrees; and a 40 percent evaluation is 
warranted when extension is limited to 110 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5207. 

Under Diagnostic Code 5208, a 20 percent evaluation is 
warranted when forearm flexion is limited to 100 degrees and 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5208.

The normal range of motion for the elbow is flexion to 145 
degrees and extension to zero degrees.  Normal pronation is 
from zero to 80 degrees and normal supination is from zero to 
85 degrees.  38 C.F.R. § 4.71, Plate I.

The Veteran contends, in essence, that his right elbow 
disability is productive of functional impairment and 
therefore warrants a compensable rating.  He asserts that he 
has constant elbow pain.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, the record reasonably establishes that a 
"staged" rating of 10 percent is warranted from October 24, 
2008, to the present.  See Fenderson, supra.  Prior to that 
date, the Veteran's right elbow disability does not warrant a 
compensable rating.

On October 24, 2008, an x-rays examination of the Veteran's 
right elbow revealed olecranon spurring, which is consistent 
with arthritic changes or arthritis of the right elbow.  
However, prior to October 24, 2008, there is no evidence of 
record showing that the Veteran had arthritis in his right 
elbow.  In fact, x-rays taken at the time of the Veteran's 
August 1999 VA examination were reported to be within normal 
limits.  In addition, private medical records show that x-
rays taken in August 2003 of the Veteran's right elbow were 
also reported to be within normal limits.  The private 
medical records further show that in a July 2003 physical 
examination, although the Veteran's right elbow was mildly 
tender to deep palpitation around the olecranon, there was no 
swelling and he had a full range of motion of the right elbow 
(0 to 145 degrees).  Under Diagnostic Code 5206, flexion must 
be limited to 110 degrees or less to be compensable.  
Furthermore, under Diagnostic Code 5207, extension must be 
limited to 10 degrees or more to warrant compensation.  Under 
Diagnostic Code 5208, forearm flexion must be limited to 100 
degrees and extension must be limited to 45 degrees.  
Therefore, based on the rating schedule, even with 
consideration of the Veteran's complaints of pain, a 
compensable rating under either Diagnostic Code 5206 or 5207 
or under Diagnostic Code 5208, for the Veteran's right elbow 
disability is not warranted prior to October 24, 2008.  

The Board has considered the Veteran's complaints of pain in 
light of the Court's decision in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  VA regulations mandate consideration of 
functional impairment due to pain.  In this case, however, 
the Board finds that the medical evidence prior to October 
24, 2008, does not support the contentions of the Veteran 
regarding limitations of function associated with his right 
elbow disability.  As previously stated, the private medical 
records show that in a July 2003 physical examination, 
although the Veteran's right elbow was mildly tender to deep 
palpitation around the olecranon, he still had a full range 
of motion of the right elbow.  There is no indication of pain 
or flare-ups of pain that caused additional limitation of 
motion of the elbow to a degree that supports a compensable 
rating, nor is there any evidence of fatigue, loss of 
strength, incoordination, or any other symptom that results 
in such additional limitation of motion of the right elbow 
prior to October 24. 2008.  Consequently, the Board concludes 
that the preponderance of the evidence is against the claim 
for an initial or staged compensable rating prior to October 
24, 2008.  As the preponderance of the evidence is against 
this aspect of the claim, the benefit of the doubt doctrine 
does not apply and the claim for an initial or staged 
compensable rating for a right elbow contusion prior to 
October 24, 2008, must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As for the severity of the Veteran's service-connected right 
elbow contusion with olecranon spurring from October 24, 
2008, the Board determines that the evidence weighs in favor 
of granting a rating of 10 percent from that date.  As 
previously stated, on October 24, 2008, an x-ray examination 
of the Veteran's right elbow showed olecranon spurring, which 
is consistent with arthritis.  In addition, although there 
was no pain upon range of motion, the Veteran had significant 
pain at the lateral epicondyle with rotation of supination 
against force.  He also had weakness and fatigue.  Thus, 
given evidence of arthritis of the Veteran's right elbow, and 
taking into consideration the evidence of pain, weakness, and 
fatigue upon forceful supination, a 10 percent disability 
rating based on arthritis with associated painful motion is 
in order from October 24, 2008.  In this regard, although the 
rating schedule does not require a separate rating for pain, 
the Veteran's pain must be considered in evaluating his 
service-connected right elbow disability.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  There is objective evidence of pain 
on forceful supination.  In addition, the Veteran's 
complaints of pain on motion are plausible in light of the 
fact that there is objective evidence of arthritis in the 
right elbow.  Therefore, with objective x-ray evidence of 
arthritis in the right elbow as of October 24, 2008, as well 
as associated painful motion, the Board finds that the 
evidence of record provides a basis for a rating based on 
painful motion under the provisions of 38 C.F.R. § 4.59.  In 
particular, 38 C.F.R. § 4.59 states that painful motion with 
joint or periarticular pathology is entitled to at least the 
minimum compensable rating for the joint.  See also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
Accordingly, an initial rating of 10 percent for a right 
elbow contusion with olecranon spurring is warranted from 
October 24, 2008.   

Further, it is important to note that this same evidence does 
not demonstrate that a rating in excess of 10 percent, from 
October 24, 2008, is in order.  There is no evidence of 
record, including any evidence since October 24, 2008, which 
shows that the Veteran has any appreciable limitation of 
motion of the right elbow.  As the record demonstrates, at 
the time of the October 24, 2008 VA examination, the Veteran 
had a full range of motion of the right elbow.  As such, 
there is no basis for a rating in excess of 10 percent under 
Diagnostic Codes 5206, 5207, or 5208.  Accordingly, an 
initial evaluation in excess of 10 percent from October 24, 
2008, for the Veteran's service-connected right elbow 
contusion with olecranon spurring is not warranted.

There is indication of some pain and loss of strength upon 
examination of the right elbow, particularly upon repetitive 
movement.  However, the Board finds no medical evidence to 
show that pain or flare-ups of pain causes additional 
limitation of motion of the elbow to a degree that supports a 
rating in excess of 10 percent, nor is there any evidence of 
fatigue, loss of strength, incoordination, or any other 
symptom results in such additional limitation of motion of 
the right elbow from October 24. 2008.  Thus, a higher rating 
is not warranted with consideration of 38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra. 

In sum, the Board concludes that the preponderance of the 
evidence is against an initial or staged compensable rating 
for right elbow contusion prior to October 24, 2008, but that 
from that date to the present, his right elbow contusion with 
olecranon spurring warrants a 10 percent rating but no more 
than 10 percent.  As the preponderance of the evidence is 
against the claim for a higher rating, the benefit of the 
doubt doctrine does not apply to this aspect of the claim.  
38 U.S.C.A. § 5107(b); Gilbert, supra.   



IV.  Chondromalacia of the Patella of the Knees

A.  Factual Background

In August 1999, the Veteran underwent a VA examination.  At 
that time, he stated that he had a history of both knees 
aching back to 1992.  The Veteran had no history of an 
injury.  The Veteran's pain was primarily over the anterior 
aspects of his knees.  During service, he was diagnosed with 
chondromalacia and was treated with physical therapy and 
profile.  According to the Veteran, the pain had been 
somewhat better since his discharge, but he still had 
intermittent trouble with aching and occasional swelling over 
the anterior aspects of his knees.  The Veteran did not take 
any medication on a regular basis and he did not utilize any 
crutches, braces, or canes.  The physical examination showed 
that the Veteran walked with a normal gait.  Examination of 
the Veteran's knees revealed no evidence of effusion.  The 
Veteran had full range of motion.  He had tenderness to 
palpation about the patellofemoral joint, bilaterally.  There 
was no evidence of instability on anterior or posterior 
drawer or Lachman's test.  No valrus or valgus instability 
was noted.  X-rays of the knees were reported to be within 
normal limits.  The diagnosis was chondromalacia patella, 
bilaterally.  

By a September 1999 rating action, the RO granted service 
connection for bilateral chondromalacia of the patella.  The 
RO noted that the Veteran's service treatment records showed 
that he had complaints of bilateral knee pain.  The pain was 
attributed to overuse syndrome and was concentrated over the 
patella area.  Thus, given the in-service complaints for 
bilateral knee pain and the current diagnosis of bilateral 
chondromalacia of the patella, service connection was 
warranted.  The RO assigned a zero percent disability rating 
under Diagnostic Codes 5014-5260, effective from March 11, 
1999, for the Veteran's service-connected bilateral 
chondromalacia of the patella.     

On September 27, 2004, the Veteran requested that his 
service-connected bilateral chondromalacia of the patella be 
reevaluated for a higher (compensable) rating.

In December 2004, the Veteran underwent a VA-contact 
examination conducted by QTC Services.  At that time, he 
stated that he had constant severe pain in his knees.  The 
Veteran indicated that his condition did not cause 
incapacitation and that he was not receiving any treatment.  
The Veteran noted that due to his bilateral knee pain, he 
could not run or participate in any exercise which required 
running or jumping.  According to the Veteran, he could only 
lift 50 pounds.  He stated that his condition had not 
resulted in any time lost from work.  The physical 
examination showed that the Veteran had a normal gait.  He 
did not require an assistive device for ambulation.  The 
general appearance of the bilateral knee joints was within 
normal limits.  In regard to range of motion, flexion of the 
right knee was to 140 degrees and extension was to zero 
degrees.  Flexion of the left knee was to 130 degrees, with 
pain occurring at 120 degrees, and extension was to zero 
degrees.  Range of motion was "additionally limited by the 
following after repetitive use, pain, fatigue, weakness, lack 
of endurance, incoordination, and fatigue ha[d] the major 
functional impact."  The Drawer and McMurray tests were 
within normal limits.  X-rays taken of the knees were 
reported to be within normal limits.  In regard to a 
diagnosis, the examiner stated that although the VA 
established diagnosis of bilateral chondromalacia of the 
patella, the diagnosis was changed to bilateral Osgood 
Schlatter's Disease because no diagnosis could be determined 
without a magnetic resonance imaging (MRI).   

By a February 2005 rating action, the RO recharacterized the 
Veteran's service-connected bilateral chondromalacia of the 
patella as two separate disabilities; chondromalacia of the 
patella of the right knee, and chondromalacia of the patella 
of the left knee.  The RO also assigned separate 10 percent 
disability ratings for each knee under Diagnostic Codes 5014-
5260, effective from September 27, 2004.  

In April 2005, the Veteran underwent a VA Persian Gulf War 
examination.  At that time, he stated that he had chronic 
knee pain.  The Veteran's musculoskeletal examination was 
normal and there were no abnormalities noted other than 
complaints of some tenderness of the Veteran's weightbearing 
joints.  

In October 2008, the RO received VA Medical Center (VAMC) 
outpatient treatment records, dated from April 1998 to July 
2008.  The records show intermittent treatment for the 
Veteran's service-connected bilateral knee disabilities.   

In October 2008, the Veteran underwent a VA examination.  At 
that time, the examiner stated that he had reviewed the 
Veteran's claims file.  The examiner indicated that according 
to the Veteran, he had pain "off and on" from one knee to 
the other, but that the left knee was worse.  The Veteran 
denied any swelling.  He had no instability or locking, and 
he did not take any medications.  The Veteran had flare-ups 
with increased pain with prolonged walking.  He did not use 
any braces or canes.  Daily activities were affected in 
decreased exercise and recreation.  He had difficulty walking 
any distance and, as such, did not walk prolonged distances 
or do prolonged standing.  In regard to his employment, if he 
sat too long, he would get really stiff and he had to get up 
and move around to get rid of the stiffness and that caused 
pain; it did not really interfere with his productivity.  The 
physical examination of the Veteran's knees showed that they 
appeared anatomically normal.  The Veteran did not have any 
tenderness or swelling around the patella, or the medial or 
lateral aspect of the joint.  He had no Baker cyst or 
tenderness at the posterior aspect of the joint.  Flexion was 
to 140 degrees and extension was to zero degrees.  Repeat 
flexion and extension produced no indication of pain, 
weakness, or fatigue.  Lateral medial extension of the knee 
showed no laxity or lateral or medial collateral ligaments.  
He had negative anterior and posterior Drawer sign which 
indicated intact anterior and posterior cruciate ligaments.  
McMurray's sign was negative.  The Veteran walked without 
indication of a limp.  An x-ray was taken of the Veteran's 
right knee which was reported to show degenerative changes of 
the tibiofemoral joint.  An x-ray was taken of the Veteran's 
left knee which was reported to shows degenerative changes of 
the tibiofemoral joint and the femoral patella joint.  
Following the physical examination and a review of the 
Veteran's x-rays, the examiner diagnosed the Veteran with 
degenerative joint disease of bilateral knees.          

In March 2009, the examiner from the Veteran's October 2008 
VA examination provided an addendum to the October 2008 
examination report.  The examiner stated that when he 
examined the Veteran, he was "totally normal."  The 
examiner indicated that the Veteran did not present with a 
flare-up, and that comments on limited range of motion during 
a flare-up without physically seeing him during a flare-up 
were "impossible."    

In June 2009, the Veteran's wife submitted a statement in 
support of his claim.  She stated that at least three to five 
times per week, the Veteran had to "ice" down his knees and 
wrap his knees in ace bandages.  Due to his service-connected 
bilateral knee disabilities, he was unable to exercise or go 
on long walks.  According to the Veteran's wife, on several 
occasions, the Veteran came home and went directly to bed to 
lie down because he was in so much pain.  She reported that 
he took a pain pill but that according to the Veteran, the 
pill did not relieve his pain.

B.  Analysis

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus . 
. . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim.""  Hart v. 
Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In this regard, the 
Court has recognized that "staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where the service- connected disability 
exhibits symptoms what would warrant different ratings."  
Hart, supra, at 509.

The RO has assigned separate 10 percent disability ratings 
under Diagnostic Codes 5014-5260 for the Veteran's service- 
connected chondromalacia of the patella, right and left 
knees.  Under Diagnostic Code 5014, osteomalacia shall be 
rated based on limitation of motion of the affected part, as 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2009).

Arthritis due to trauma under Diagnostic Code 5010 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
In the absence of limitation of motion, a 10 percent rating 
is assigned when there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Diagnostic Code 5260 provides that limitation of flexion of 
the knee to 60 degrees warrants a zero percent evaluation.  
Limitation of flexion of the knee to 45 degrees warrants a 10 
percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees, and a 30 percent evaluation 
requires that flexion be limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides that limitation of extension of 
the knee to 5 degrees warrants a zero percent evaluation, and 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees, 
and a 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees, and a 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 and 5261 may be 
assigned for disability of the same joint.  See VAOPGCPREC 9- 
2004.

Normal knee motion is from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§§ 4.40, 4.45.  See DeLuca, 8 Vet. App. at 202.      

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the following 
evaluations are assignable for other impairment of the knee, 
to include recurrent subluxation or lateral instability: 30 
percent for severe, 20 percent for moderate and 10 percent 
for slight.

In this case, the Veteran contends that his bilateral knee 
disabilities are more disabling than currently evaluated.  He 
indicates that he has constant pain in his knees that is 
aggravated by prolonged standing and walking.  The Veteran 
has submitted a statement from his wife in support of his 
contentions.  In this regard, lay statements are considered 
to be competent evidence when describing symptoms of a 
disease or disability or an event.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu, 2 Vet. App. at 492.

The Board has considered the evidence of record but finds 
that entitlement to a rating in excess of 10 percent for 
chondromalacia of the patella, right knee, is not warranted.  
The Board also finds that entitlement to a rating in excess 
of 10 percent for chondromalacia of the patella, left knee, 
is not warranted.  

With respect to Diagnostic Codes 5260 and 5261, the Board 
does not find that higher evaluations are warranted.  In the 
Veteran's December 2004 VA (QTC) examination and October 2008 
VA examination, the Veteran had full, painless range of 
motion of the right knee from zero to 140 degrees.  In regard 
to the left knee, the Board recognizes that in the December 
2004 VA (QTC) examination, the Veteran had slight limitation 
of motion from zero to 130 degrees, with pain occurring at 
120 degrees.  However, in his October 2008 VA examination, he 
had full, painless range of motion from zero to 140 degrees.  
Thus, flexion has not been limited to anywhere near 30 
degrees or less such that 20 percent evaluations would be 
assigned under Diagnostic Code 5261.  In addition, given that 
extension has not been limited to 15 degrees or more, higher 
evaluations under Diagnostic Code 5261 are also not 
warranted.  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  In the 
present case, the evidence of record reveals complaints of 
bilateral knee pain and objective findings of left knee pain 
in the December 2004 VA (QTC) examination.  In addition, 
although pain, fatigue, weakness, lack of endurance, and 
incoordination were all noted to have a functional impact in 
the December 2004 VA (QTC) examination, in the October 2008 
VA examination, it was noted that repeat flexion and 
extension produced no indication of pain, weakness, or 
fatigue.  Regardless, even if accepting that the Veteran's 
service-connected bilateral knee disabilities cause pain, 
fatigue, weakness, lack of endurance, and incoordination, the 
available medical evidence does not suggest that difficulties 
due to pain, fatigue, weakness, lack of endurance, and 
incoordination, equate to limitation of flexion to 45 degrees 
or less or limitation of extension to more than 5 degrees.  
Although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, even when 
considering the Veteran's complaints of pain, the criteria 
for the higher rating based on the Veteran's range of motion 
for the knees are not met.

The Board notes that separate ratings may be assigned for 
knee disabilities under Diagnostic Codes 5257 and 5003 where 
there is recurrent subluxation or lateral instability in 
addition to X-ray evidence of arthritis.  See generally 
VAOPGCPREC 23-97 and VAOPGCREC 9- 98.  In this case, the 
Board recognizes that as of October 24, 2008, the evidence of 
record includes x-ray evidence of degenerative joint disease 
of bilateral knees.  [Prior to October 24, 2008, x-rays of 
the Veteran's knees were reported to be within normal 
limits.]  However, there is no medical evidence of 
instability or subluxation of either knee.  In the December 
2004 VA (QTC) examination, the Drawer and McMurray tests were 
within normal limits.  In addition, in the October 2008 VA 
examination, lateral medial extension of the knee showed no 
laxity of the lateral or medial collateral ligaments.  
Moreover, the Drawer and McMurray tests were negative.  The 
Veteran had negative anterior and Drawer sign which indicated 
intact anterior and posterior cruciate ligaments.  Thus, 
absent any competent evidence of instability, there is no 
basis for a rating in excess of 10 percent or a separate 
compensable rating under Diagnostic Code 5257, and the 
application of VAOPGCPREC 23-97 is not in order.     

The Board also notes that under VAOPGCPREC 9-04, separate 
ratings under Diagnostic Code 5260 and Diagnostic Code 5261 
may be assigned for disability of the same joint.  In this 
case however, as noted above, there is no compensable loss of 
flexion or extension of either the right knee or the left 
knee.  

With respect to potential application of other criteria, the 
evidence does not support an award for an increased rating 
for either knee under Diagnostic Code 5256, which 
necessitates ankylosis of the knee, or Diagnostic Code 5258, 
which requires dislocated, semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint, as 
the December 2004 VA (QTC) and October 2008 VA examinations 
were negative of such clinical findings.  

In light of the above, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for an 
evaluation in excess of 10 percent for chondromalacia of the 
patella of the right knee.  The Board also finds that the 
preponderance of the evidence is against the Veteran's claim 
for an evaluation in excess of 10 percent for chondromalacia 
of the patella of the left knee.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine does not apply and the claims must be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





V.  Extraschedular Rating

The Board has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations, 
whether or not the Veteran raised them, including § 
3.321(b)(1), which governs extraschedular ratings.  The 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  There has been no showing by the 
Veteran that his service- connected right elbow disability, 
right knee disability, and/or left knee disability have 
necessitated frequent hospitalizations beyond that 
contemplated by the rating schedule or have caused a marked 
interference with employment or other such factors.  In the 
October 2008 VA examination, the Veteran stated that his 
right elbow disability did not affect his employment.  In 
addition, although he indicated that prolonged sitting at 
work aggravated the pain in his knees, he also stated that it 
did not really interfere with his productivity.  In the 
absence of such factors, the criteria for submission for 
assignment of an extraschedular rating for his right elbow 
disability, right knee disability, or left knee disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).















ORDER

An initial or staged compensable rating for a right elbow 
contusion prior to October 24, 2008, is denied.

A staged rating of 10 percent for a right elbow contusion, 
with olecranon spurring, from October 24, 2008, but no more 
than 10 percent, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the patella of the right knee is denied.   

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the patella of the left knee is denied.     



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


